This is an appeal from the judgment of the county court of Tulsa county. The petition in error was filed in this court on November 2, 1917. The case was assigned for submission at the December term, 1919. No briefs have been filed for the plaintiff in error. Rule 7 provides as follows:
"In each civil case filed in this court, counsel for plaintiff in error shall serve his brief on counsel for defendant in error at least 40 days before the case is set for submission."
Where the plaintiff in error has failed to comply with the rule of the court, he is deemed to have waived his right to have his appeal heard in this court, and it will be presumed that said appeal has been abandoned Davis v. Elliott,25 Okla. 395, 106 P. 817.
For the reasons stated, the appeal is dismissed.
OWEN, C. J., and KANE, PITCHFORD JOHNSON, and HIGGINS, JJ., concur. *Page 143